IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1273
                             Filed October 7, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LUKE VAN HEMERT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Lucy J. Gamon,

Judge.



      Luke Van Hemert appeals his conviction for second-degree murder.

AFFIRMED.



      Matthew G. Sease of Sease & Wadding, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                        2


SCHUMACHER, Judge.

      A Mahaska County jury found Luke Van Hemert guilty of murder in the

second degree. On appeal, Van Hemert asserts the trial court erred in denying his

request for immunity pursuant to Iowa’s stand-your-ground law contained in Iowa

Code section 704.13 (2018); his counsel was ineffective for failing to object to a

malice aforethought inference jury instruction; the evidence is insufficient to

support the jury’s finding that he lacked justification and acted with malice

aforethought; the jury’s verdict is contrary to the weight of the evidence; and the

trial court erred in excluding certain impeachment evidence.       We affirm the

conviction.

      I.      Background

      On the evening of March 1, 2018, around 10:30 p.m., Mikeal Donaldson, a

student and basketball player at William Penn University in Oskaloosa, Iowa, was

driving unaccompanied from his friend Marquis Todd’s dorm to the Jiffy Mart, a

nearby gas station, to purchase snacks. His route to the Jiffy Mart would take him

past the Van Hemert residence, where Van Hemert was pulling his Jeep into the

driveway.     Elijah Marcus and Jeff Beard were inside Van Hemert’s Jeep.

Donaldson attempted to pass Van Hemert and, in doing so, sideswiped the Van

Hemert vehicle.1    None of the parties involved knew each other before the

accident, which occurred just outside the house where Van Hemert had been living

with his father, Stanley Van Hemert (hereinafter “Stanley”). Donaldson was not

aware that Van Hemert lived at the residence.


1Donaldson testified that Van Hemert’s vehicle was driving less than ten miles per
hour, cut him off, and sped up when he attempted to go around the vehicle.
                                        3


      After the vehicles made contact, both cars stopped in the street. Van

Hemert and Marcus exited the vehicle, with Van Hemert shouting at Donaldson.

Marcus slammed his hands down on the hood of Donaldson’s car. Donaldson

remained in his vehicle and reversed his vehicle back up the street to a parallel

road where he waited for several minutes.

      Meanwhile, Van Hemert and Marcus went into the house and awoke

Stanley to alert him as to what had transpired. Van Hemert, Marcus, and Stanley

returned to the front yard. After a short while, Donaldson proceeded back down

the road towards the Jiffy Mart. As he neared the Van Hemert residence, Van

Hemert threw a brick at Donaldson’s vehicle, smashing the windshield. Marcus hit

the vehicle with a tree branch, also damaging the windshield.

      Donaldson continued driving and returned to Todd’s dorm at William Penn.

Donaldson informed Todd and their mutual friend, D’Angelo Allen, what had

transpired. All three got into Donaldson’s car, and Donaldson drove them back to

the scene of the accident.2

      At the Van Hemert residence, Marcus moved the Jeep from the street into

the driveway.   Stanley, concerned that the police would soon be involved,

instructed Van Hemert and Beard to clear the house of drug paraphernalia. While

in the home, Van Hemert remarked, “We have to ready up,” and after Stanley

discussed calling the police, Van Hemert replied, “Don’t worry about it. We’ll

handle it.” Beard and Van Hemert headed to the rear of the Van Hemert property

and began walking to Beard’s home.


2Testimony at trial established that Todd was 6’9”, Allen was 6’8”, and Donaldson
was 6’6”.
                                         4


       Donaldson, Todd, and Allen returned to the Van Hemert property. Stanley

and Marcus were outside assessing the damage to the Jeep in the driveway. Van

Hemert was out of sight along the opposite side of the house. Donaldson, Todd,

and Allen exited Donaldson’s vehicle and approached Stanley and Marcus near

the driveway.

       A short verbal confrontation ensued. Stanley stated if Donaldson, Todd,

and Allen did not leave the property, he was going to release his pit bull and he

was calling the police. With his phone in hand, Stanley began walking towards the

front door of his house. Todd followed Stanley toward the house.

       Van Hemert charged Todd from around the side of the house. Todd and

Van Hemert engaged in a physical altercation for a short time.           During the

altercation, Van Hemert stabbed Todd three times with a knife he had been

carrying.

       After the stabbing, the altercation between Van Hemert and Todd ended

abruptly.   Todd shouted to his friends that he thought he had been tased.

Donaldson and Allen helped Todd into the back seat of Donaldson’s car, and

Donaldson drove to the Jiffy Mart. Around the same time, Stanley was on the

phone with 911 operators and reported that a fight had occurred and an ambulance

was needed because someone was hurt.

       Police were already at the Jiffy Mart when Donaldson, Todd, and Allen

arrived. Todd was taken to the hospital where he died from his injuries. Autopsy

results revealed Todd suffered stab wounds to his left shoulder, left arm, and chest.

The cause of death was a stab wound to the chest, which punctured his heart.
                                        5


      Immediately after Donaldson, Todd, and Allen left the Van Hemert property,

Van Hemert discarded the knife used to stab Todd. Police arrived and spoke with

Van Hemert. He described the events of the night but did not mention he had

thrown a brick at Donaldson’s windshield or that he had stabbed Todd.

      Later that evening, Van Hemert was interviewed at the Oskaloosa Police

Department. By the time of the interview, law enforcement was aware Todd had

died from what appeared to be stab wounds. Van Hemert was not forthcoming

about his actions during the interview. He again described the events of the night

and again neglected to mention throwing a brick at Donaldson’s windshield or

stabbing Todd. He was asked numerous times whether any knives or weapons

were used in the fight and was explicitly asked multiple times if he had stabbed

anyone. Van Hemert denied any knowledge of knives and continued to assert that

he had not stabbed anyone.

      Van Hemert was charged with second-degree murder in violation of Iowa

Code sections 707.1, 707.3(1), and 707.3(2). Trial began on April 9, 2019. On

April 15, 2019, the jury found Van Hemert guilty as charged.

      II.    Analysis

             A.     Immunity

      Van Hemert argues the trial court erred in denying his motion to enforce

immunity under Iowa Code section 704.13 and, for the first time on appeal, argues

he was entitled to a post-trial immunity determination. We review rulings on

questions of statutory interpretation for correction of errors at law.   State v.

Coleman, 907 N.W.2d 124, 134 (Iowa 2018).
                                          6


       Before trial, Van Hemert filed a motion to enforce immunity pursuant to Iowa

Code section 704.13, Iowa’s recently enacted stand-your-ground law, which

provides:

       A person who is justified in using reasonable force against an
       aggressor in defense of oneself, another person, or property
       pursuant to section 704.4 is immune from criminal or civil liability for
       all damages incurred by the aggressor pursuant to the application of
       reasonable force.

       After hearing, the trial court denied the motion. In ruling, the court stated,

“Iowa Code Chapter 704, as amended, does not provide a defendant with the

possibility of immunity from prosecution, and does not entitle this defendant to a

pretrial evidentiary hearing on said issue.” At the time of the hearing, the Iowa

Supreme Court had not yet interpreted section 704.13.

       Subsequent to Van Hemert’s trial, the supreme court decided State v.

Wilson, 941 N.W.2d 579 (Iowa 2020). In Wilson, the court interpreted section

704.13 and found that the “legislation does not require pretrial hearings.” 941
N.W.2d at 581.       “Significantly, section 704.13 provides an immunity from

‘liability,’ not an immunity from ‘prosecution’ as in some other states with stand-

your-ground laws.” Id. The court held Wilson, “had no right to a pretrial hearing

on justification.” Id. at 590. We consequently hold that the trial court was correct

in denying Van Hemert’s motion to enforce immunity. Based on recent directive

from the supreme court set out in Wilson, we find no error in the trial court’s denial

of Van Hemert’s motion to enforce immunity under Iowa Code section 704.13.

       On appeal, Van Hemert, for the first time, also argues he was entitled to a

post-trial immunity determination. Van Hemert never requested a post-trial

immunity hearing in the district court. Thus, the claim is unpreserved on direct
                                          7

appeal.   See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a

fundamental doctrine of appellate review that issues must ordinarily be both raised

and decided by the district court before we will decide them on appeal.” (citing Metz

v. Amoco Oil Co., 581 N.W.2d 597, 600 (Iowa 1998))).

              B.     Ineffective Assistance of Counsel

       Van Hemert asserts his trial counsel was ineffective for failing to object to a

jury instruction, which stated malice aforethought may be inferred from the

defendant’s use of a dangerous weapon.

       A 2019 amendment to Iowa Code section 814.7 eliminates the ability of a

criminal defendant to pursue an ineffective-assistance-of-counsel claim on direct

appeal:

       An ineffective assistance of counsel claim in a criminal case shall be
       determined by filing an application for postconviction relief pursuant
       to chapter 822. The claim need not be raised on direct appeal from
       the criminal proceedings in order to preserve the claim for
       postconviction relief purposes, and the claim shall not be decided on
       direct appeal from the criminal proceedings.

       The legislation became effective on July 1, 2019. Van Hemert’s judgment

of conviction and sentence was entered on July 26, 2019; his notice of appeal was

filed on July 31, 2019. We therefore lack the authority to consider his ineffective-

assistance-of-counsel claim on direct appeal. State v. Damme, 944 N.W.2d 98,

109 (Iowa 2020) (citing State v. Macke, 922 N.W.2d 226, 228 (Iowa 2019)).

              C.     Sufficiency of the Evidence

       At the close of the State’s case, Van Hemert moved for a motion of acquittal

asserting the State had not offered sufficient evidence to show that: (1) he had not

acted with justification and (2) he acted with malice aforethought. The court denied
                                          8


the motion. The claimed errors were preserved, and Van Hemert renews them on

appeal.

       “Sufficiency of evidence claims are reviewed for a correction of errors at

law.” State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). A jury verdict is binding

upon this court and will be upheld unless it is not supported by substantial

evidence.    State v. Tipton, 897 N.W.2d 653, 692 (Iowa 2017).            Substantial

evidence is evidence that would convince a rational trier of fact that the defendant

is guilty beyond a reasonable doubt. Id.   If evidence raises only suspicion,

speculation, or conjecture, it is not substantial. State v. Howse, 875 N.W.2d 684,

688 (Iowa 2016). We consider all evidence in the record, not just the evidence

supporting guilt. Tipton, 897 N.W.2d at 692. We view all relevant evidence in the

light most favorable to the State. Id.

       To convict Van Hemert of second-degree murder, the State had the burden

of proving beyond a reasonable doubt the following four elements:

             1. On or about the 1st day of March, 2018, Luke Van Hemert
       stabbed Marquis Todd.
             2. Marquis Todd died as a result of being stabbed by the
       defendant.
             3. Luke Van Hemert acted with malice aforethought.
             4. Luke Van Hemert’s acts were not justified.

Instruction No. 18.

       In order to prove lack of justification, the State was required to prove one of

the following alternatives:

              1. The defendant started or continued the incident which
       resulted in injury or death.
              2. The defendant provoked the use of force against himself
       with the intent to use such force as an excuse to inflict injury on
       another person.
                                            9


                  3. The defendant did not believe he was in imminent danger
          of death or injury and the use of was not necessary to save him.
                  4. The defendant did not have reasonable grounds for the
          belief.
                  5. The force used by the defendant was unreasonable.

                 1.     Lack of Justification

          Van Hemert argues there is insufficient evidence for a jury to find he lacked

justification through any of the enumerated alternatives.         However, evidence

presented at trial was sufficient for a rational jury to conclude that at least one of

the alternatives was satisfied.

          Van Hemert threw a brick through Donaldson’s windshield, which escalated

the initial car accident and led to Todd accompanying Donaldson back to the Van

Hemert property. As Todd followed Stanley to the front door, Van Hemert came

from around the house, ran at Todd, initiating their physical altercation. Van

Hemert used a knife in the fight while Donaldson was unarmed, disposed of the

knife immediately after the fight, and then denied stabbing Todd multiple times to

police.

          At trial, Van Hemert testified he was “scared for his life” and that Todd was

on top of him at the time of the stabbing. Van Hemert further testified he was face

down when he stabbed Todd by using his right arm in a backward motion to inflict

the injuries. However, the jury also heard from Donaldson and Allen, as well as

law enforcement and the medical examiner, among others. In his interview with

police hours after the stabbing, Van Hemert stated that Todd “hit me one time”

while on the ground, that “I didn’t get hurt at all,” and that “Uh, I don’t think so” as

to whether anyone came after his father.

          The jury can believe some of a witness’s story while rejecting other parts.
                                          10


       [T]he jury is at liberty to believe or disbelieve the testimony of
       witnesses as it chooses and give such weight to the evidence as in
       its judgment the evidence was entitled to receive. The very function
       of the jury is to sort out the evidence presented and place credibility
       where it belongs.

State v. Blair, 347 N.W.2d 416, 420 (Iowa 1984) (citations omitted). Likewise, the

jury is free to credit portions of both sides’ evidence and conclude the real story is

somewhere in the middle. See, e.g., State v. Dudley, 856 N.W.2d 668, 677 (Iowa

2014) (“In our system of justice, it is the jury’s function to determine the credibility

of a witness.”).

       A rational jury could consider this evidence and find one of the alternatives

was satisfied. See State v. Shanahan, 712 N.W.2d 121, 138 (Iowa 2006) (“When

a person is required to use deadly force to protect himself or herself, normally the

first course of action is for that person to notify the authorities and report the

incident.   We believe [defendant’s] failure to contact the authorities after the

incident . . . is inconsistent with a person’s claim of self-defense.”); State v.

Thornton, 498 N.W.2d 670, 67374 (Iowa 1993) (explaining that where the

defendant “left the scene immediately after the shooting,” and “[w]ent home and

hid his gun in the basement,” a “jury could rationally believe these were not the

actions of someone who honestly believed he acted in self-defense”).

       Viewing the evidence in the light most favorable to State, substantial

evidence supports the jury’s finding that Van Hemert was not justified in his

actions. It is the jury’s role, not ours, to resolve any inconsistencies. See State v.

Mitchell, 568 N.W.2d 493, 504 (Iowa 1997); State v. Knox, 536 N.W.2d 735, 743

(Iowa 1995). As our highest court has stated, “[t]he very function of the jury is to
                                         11

sort out the evidence presented and place credibility where it belongs.” Blair, 347
N.W.2d at 420. We decline to second-guess the jury on these credibility issues.

              2.     Malice Aforethought

       Van Hemert also argues that there is insufficient evidence for a jury to find

he acted with malice aforethought. The jury was instructed as to the malice

aforethought element as follows:

               Concerning element number 3 of Instruction Number 18,
       “malice” is a state of mind which leads one to intentionally do a
       wrongful act to the injury of another out of actual hatred, or with an
       evil or unlawful purpose. It may be established by evidence of actual
       hatred, or by proof of a deliberate or fixed intent to do injury. It may
       be found from acts and conduct of the defendant, and the means
       used in doing the wrongful and injurious act. Malice requires only
       such deliberation that would make a person appreciate and
       understand the nature of the act and its consequences, as
       distinguished from an act done in the heat of passion.
               “Malice aforethought” is a fixed purpose or design to do some
       physical harm to another which exists before the act is committed. It
       does not have to exist for any particular length of time.

Additionally, the jury was instructed: “Malice aforethought may be inferred from the

defendant’s use of a dangerous weapon.”

       Van Hemert asserts that given the evidence presented at trial, there is

insufficient evidence for the jury to find malice aforethought; therefore, the jury’s

finding must have been based on an inference of malice from the use of a

dangerous weapon that Van Hemert argues was impermissible because his

actions were justified. Specifically, Van Hemert states:

       After reviewing the evidence as a whole, it is clear that the only
       evidence to support a finding of malice aforethought appears to be
       the improper inference that because a dangerous weapon was used
       malice may be inferred. However, it is improper to infer malice in
       situations of justification or legal excuse.
                                        12


      It was for the jury to determine whether Van Hemert was justified, and if

they found he was not, they may infer malice aforethought from his use of a

dangerous weapon.

      [I]t is often impossible for a jury to determine a defendant’s state of
      mind without the aid of inference. By instructing the jury that it may
      infer malice from the use of a dangerous weapon, courts present the
      jury with a straightforward example of how the State might prove the
      defendant’s culpable state of mind. The inference, which the jury is
      permitted but never required to make, exists because a rational juror
      could infer that one who uses a dangerous weapon intends to cause
      physical harm, and even to kill.

State v. Green, 896 N.W.2d 770, 780 (citations omitted). Where a jury finds the

defendant’s use of a dangerous weapon is justified, an inference of malice would

be inappropriate “because the defendant’s state of mind was not malicious, but

instead was justified or excused.” Id. However, if the jury rejects the defendant’s

justification argument, it may infer he acted with malice aforethought from his use

of a dangerous weapon. Id. As we believe there was sufficient evidence for a

rational jury to find Van Hemert was not justified, the inference was not foreclosed

and it was permissible for the jury to infer from his use of a dangerous weapon that

Van Hemert acted with malice aforethought.

      Additional evidence was presented to support a finding of malice

aforethought. Van Hemert threw a brick at Donaldson’s car. One of the State’s

witnesses testified he heard Van Hemert yell a racial slur after the car accident

and threatened to kill Donalson if he returned. Evidence was presented that after

throwing the brick and before the fatal fight, Van Hemert stated, “We have to ready

up,” and when considering whether to call the police, “Don’t worry about it. We’ll

handle it.” Van Hemert charged Todd and then initiated the physical altercation.
                                           13


Van Hemert disposed of the knife used to stab Todd three separate times and was

not forthcoming about his actions during his interview with police later that night.

We find the record, when viewed in the light most favorable to the State, contained

substantial evidence for a rational jury to conclude Van Hemert acted with malice

aforethought.

                D.    Weight of the Evidence

       Van Hemert argues that the trial court erred in denying his motion for a new

trial. Iowa Rule of Criminal Procedure 2.24(2)(b)(6) permits a trial court to grant a

new trial “[w]hen the verdict is contrary to law or evidence.” The supreme court

has held that this rule means “contrary to the weight of the evidence.” State v.

Ellis, 578 N.W.2d 655, 659 (Iowa 1998). “On a weight-of-the-evidence claim,

appellate review is limited to a review of the exercise of discretion by the trial court.”

State v. Reeves, 670 N.W.2d 199, 203 (Iowa 2003). We, therefore, review a district

court’s ruling as to motions for new trial and in arrest of judgment for abuse of

discretion. Id. at 202. “A verdict is contrary to the weight of the evidence where ‘a

greater amount of credible evidence supports one side of an issue or cause than

the other.’” Shanahan, 712 N.W.2d at 135 (quoting Ellis, 578 N.W.2d at 658).

       This assessment “is broader than the sufficiency-of-the-evidence standard

in that it permits the court to consider the credibility of witnesses.” State v. Ary,

877 N.W.2d 686, 706 (Iowa 2016). At the same time, however, “it is also more

stringent than the sufficiency-of-the-evidence standard in that it allows the court to

grant a motion for a new trial only if more evidence supports the alternative verdict

as opposed to the verdict rendered.” Id. The grant of a new trial on weight-of-the-

evidence grounds is appropriate “only in the extraordinary case in which the
                                          14

evidence preponderates heavily against the verdict rendered.” Id. Upon our

review, we are unable to conclude the court denied the motion for a new trial based

on untenable grounds or to an extent clearly unreasonable. Finding no abuse of

discretion, we affirm the denial of the motion for a new trial.

              E.     Exclusion of Impeachment Evidence

       Van Hemert argues that the trial court abused its discretion when it excluded

evidence offered to impeach witness Donaldson.

       We review a trial court’s decision on the exclusion of evidence for abuse of

discretion. State v. Smith, 522 N.W.2d 591, 593 (Iowa 1994). “An abuse of

discretion will be found when the court exercises its discretion on grounds clearly

untenable or to an extent clearly unreasonable.” Id. (citing State v. Martin, 385
N.W.2d 549, 552 (Iowa 1986)). “‘[W]e grant the district court wide latitude

regarding admissibility’ and will reverse only where the losing party was prejudiced

by an unreasonable decision.” Kurth v. Iowa Dep’t of Transp., 628 N.W.2d 1, 5

(Iowa 2001) (quoting State v. Sallis, 574 N.W.2d 15, 16 (Iowa 1998)).

       At trial, the following line of questioning occurred between Donaldson and

defense counsel on cross-examination:

               Q. Okay. And from the location at 603 North Third as you’re
       going all the way up to the Jiffy where you stopped, you didn’t dump
       any weapons in between there, did you? A. No, Sir.
               Q. And once you were at the Jiffy station, you didn’t ditch
       anything? A. No, sir.
               Q. Now, Mr. Donaldson, after you started talking to the police,
       at one point they informed you that they were going to have to
       confiscate your phone; correct? A. Yes, sir.
               Q. You’re aware—well, before I ask that, after the incident but
       before they confiscated your phone, you had several friends
       contacting you that were concerned about you and your friends; isn’t
       that true? A. Yes, sir.
                                            15


                Q. Do you have somebody in your contacts list that was
         labeled Morgan? A. Morgan, yes, sir.

Defense counsel then stated that he would “like to request an offer of proof be

made with respect to what I intend to do.”

         In chambers, defense counsel explained that he wished to offer a text

message written by Donaldson in reply to a contact named “Morgan.” Morgan had

asked whether Donaldson was in any trouble with the police, to which Donaldson

replied, “had weed on m[e] but put it in the gas station.” Counsel went on to explain

that he would offer the message “for purposes of impeachment, not as an exhibit,”

and that he would “refresh Mr. Donaldson’s recollection as to what he would have

texted his friend a few hours after [the stabbing] occurred and ask him about that.”

         The trial court denied defense counsel’s request stating:

         I am not going to allow defense counsel, to interrogate this witness
         about ditching marijuana. Under Iowa Rule of Evidence 5.608, I
         believe I could on cross-examination allow this witness to be
         questioned about ditching marijuana and whether he may have lied
         about that, but the issue of marijuana is totally extraneous to the
         issues in this case. It is really almost an extrinsic incident. I don’t
         think it adds anything. It just tends to make the witness, look bad for
         having marijuana and for having lied about gotten rid of it. I think it
         is within my discretion. I think it is more prejudicial than probative. I
         will not allow it.

         On appeal, Van Hemert raises arguments similar to those heard by the trial

judge.      Van Hemert argues that defense counsel’s intended questioning

concerning whether he told Morgan he ditched marijuana at the Jiffy Mart was

proper under Iowa Rule of Evidence 5.608(b) as inquiry into a specific instance of

the witness’s conduct.

         Rule 5.608(b) provides that a court may allow, on cross-examination,

impeachment of a witness through inquiry into specific instances of a witness’s
                                        16


conduct if they are probative of the witness’s character for truthfulness. However,

counsel is said to be bound by the witness’s response; extrinsic evidence is not

admissible to prove the specific instances of the witness’s conduct. Iowa R. Evid.

5.608(b); State v. Greene, 592 N.W.2d 24, 28 (Iowa 1999).

      Here the witness had already been asked about a specific instance of his

conduct: whether he ditched anything at the Jiffy Mart. The witness replied that he

had not. The specific instance of conduct inquired about is not probative of the

witness’s character for truthfulness or untruthfulness.     The underlying act of

ditching marijuana does not involve dishonesty or false statement. Introduction of

additional evidence concerning the witness’s specific instance of conduct would

amount to extrinsic evidence, which is not be permitted under 5.608.3 Iowa R.

Evid. 5.608(b); Greene, 592 N.W.2d at 28.

      Van Hemert argues that the proposed evidence was not offered to prove

whether Donaldson had ditched marijuana but to undermine his credibility as a

witness by contradicting his prior testimony.    Although Van Hemert does not

characterize it as such, this theory of impeachment falls outside the narrow scope

of rule 5.608; however, it may be fairly considered under rule 5.613, which permits

impeachment through a witness’s prior inconsistent statement. Under rule 5.613,



3 We note that Van Hemert argues introduction of the text message would have
been to refresh the witness’s recollection. However, “a witness should not be
allowed to see or use a memorandum, as a present memory refresher, unless and
until it appears he is unable to testify without it.” U.S. Homes, Inc. v. Yates, 174
N.W.2d 402, 405 (Iowa 1970) (citing Williams v. Stroh Plumbing & Elec., Inc., 94
N.W.2d 750, 754 (Iowa 1959)). Donaldson never indicated that he was unable to
remember whether he ditched anything at the Jiffy Mart. In fact, he stated that he
did not. Therefore, the text message could not be used to refresh the witness’s
recollection.
                                        17


if after proper foundation and being given an opportunity to explain or deny the

statement, the witness denies or fails to remember making the prior statement,

extrinsic evidence of the statement is admissible for impeachment purposes. State

v. Berry, 549 N.W.2d 316, 31819 (Iowa Ct. App. 1996).

      However, “matters upon which impeachment is attempted must be relevant

to some issue in the case.” State v. Wolfe, 316 N.W.2d 420, 422 (Iowa Ct. App.

1981). Evidence is relevant if “it has any tendency to make a fact more or less

probable than it would be without the evidence; and [t]he fact is of consequence in

determining the action.” Iowa R. Evid. 5.401. Additionally, a trial court judge has

the discretion to exclude otherwise relevant evidence “if its probative value is

substantially outweighed by a danger of . . . unfair prejudice.” Iowa R. Civ. P.

5.403. “A determination of the probative value of relevant evidence focuses on the

strength and force of the tendency of the evidence ‘to make a consequential fact

more or less probable.’” Graber v. City of Ankeny, 616 N.W.2d 633, 638 (Iowa

2000) (citing McClure v. Walgreen Co., 613 N.W.2d 225, 235 (Iowa 2000)). “Unfair

prejudice arises when the evidence prompts the jury to make a decision on an

improper basis.” Id. (quoting Waits v. United Fire & Cas. Co., 572 N.W.2d 565,

569 (Iowa 1997)).

      Van Hemert argues the issue of whether Donaldson ditched marijuana is

relevant because the evidence makes it more likely someone in Donaldson’s

vehicle ditched another object or weapon at or on the way to the Jiffy Mart.4 He


4The issue of whether Donaldson, Todd, or Allen had anything in their hands when
they approached the Van Hemert property was subject to conflicting evidence and
testimony. Van Hemert and Stanley initially told police and testified at trial that
they saw a pole-like object in the hands of one of the three men in Donaldson’s
                                         18


also asserts that the probative value of this evidence as to Donaldson’s character

for truthfulness is not substantially outweighed by unfair prejudice because of

changing societal attitudes towards marijuana. The trial judge rejected the same

argument and found that “the issue of marijuana is totally extraneous to the issues

in this case” and that introduction of the evidence would be “more prejudicial than

probative.”

       We agree. The issue of whether Donaldson ditched marijuana at the Jiffy

Mart is collateral and not relevant to the consequential facts of the case. In the

context of this case, the introduction of evidence that the witness possessed

marijuana may lead to unfair prejudice in the minds of the jury. It was not an abuse

of discretion for the trial judge to determine the probative value of such evidence

as to Donaldson’s character for truthfulness was outweighed by its risk of unfair

prejudice.

       III.   Conclusion

       We find no error in the trial court’s denial of Van Hemert’s request for a

pretrial immunity hearing and Van Hemert’s argument for a post-trial immunity

hearing is not preserved. Substantial evidence supports the jury’s findings that

Van Hemert acted without justification and with malice aforethought. The trial court

did not abuse its discretion in denying Van Hemert’s motions for new trial and in

arrest of judgment. The trial court did not abuse its discretion in excluding certain

impeachment evidence.      We are unable to hear his ineffective-assistance-of-




car. However, Marcus testified that he did not see the men carrying any objects.
No weapons or objects matching Van Hemert and Stanley’s description were found
on Donaldson, Todd, or Allen when they encountered police at the Jiffy Mart.
                                       19


counsel claim on direct appeal, and Van Hemert may raise those in a future

postconviction proceeding if he elects to pursue the same. Accordingly, we affirm

the conviction.

       AFFIRMED.